 

Exhibit 10.3

 

Execution Copy 

SECOND AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of October 23, 2019 (the “Effective Date”) by and between IDEXX Laboratories,
Inc., a Delaware corporation (the “Company”), and Jonathan (Jay) Mazelsky (the
“Executive”) and amends and restates in its entirety the Amended and Restated
Employment Agreement between the Company and the Executive dated as of May 26,
2013.

 

WHEREAS, the Executive previously served as the Executive Vice President of the
Company and currently serves as the Interim President and Chief Executive
Officer of the Company;

 

WHEREAS, the Company desires to continue to employ the Executive as the
President and Chief Executive Officer of the Company and wishes to acquire and
be assured of the Executive’s services on the terms and conditions hereinafter
set forth; and

 

WHEREAS, the Executive desires to continue to be employed by the Company as
President and Chief Executive Officer and to perform and to serve the Company on
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the Company and the Executive agree as follows:

 

1.             Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, in each case, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date, and ending on the
date that the Executive’s employment is terminated by either party to this
Agreement in accordance with Section 3 hereof (the “Employment Period”).

 

2.            Terms of Employment.

 

(a)           Position and Duties; Exclusivity.

 

(i)            During the Employment Period, (A) the Executive shall serve as
the Company’s President and Chief Executive Officer, and in such other positions
as an officer or director of the Company and its affiliated companies as the
Executive and the board of directors of the Company (the “Board”) shall mutually
agree from time to time, and shall report directly to the Board. In the
Executive’s position as President and Chief Executive Officer, the Executive
shall perform such duties, functions and responsibilities during the Employment
Period as are commensurate with such position, as reasonably and lawfully
directed by the Board. During the Employment Period, the Executive shall serve
also as a member of the Board. The Executive’s principal place of employment
shall be the Company’s headquarters, which are currently in Westbrook, Maine. As
used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Company.

 





 

 

(ii)           During the Employment Period, the Executive agrees to devote
substantially all of the Executive’s business time and attention to the business
and affairs of the Company and its affiliated companies, shall faithfully serve
the Company, and shall conform to and comply with the lawful and reasonable
directions and instructions given to the Executive by the Board, consistent with
Section 2(a)(i) hereof. During the Employment Period, the Executive shall use
the Executive’s best efforts to promote and serve the interests of the Company
and shall not engage in any other business activity, whether or not such
activity shall be engaged in for pecuniary profit; provided that the Executive
may (A) serve any civic, charitable, educational or professional organization,
provided that such service is approved by the Chairman of the Board and the
Chair of the Nominating and Governance Committee of the Board (the “N&G
Committee”), (B) serve on the board of directors of one (1) for-profit business
enterprise (other than the Company), provided that such service is approved by
the Chairman of the Board and the Chair of the N&G Committee and (C) manage the
Executive’s personal investments, in each case so long as any such activities do
not (x) violate the terms of this Agreement (including the terms of the
Invention and Non-Disclosure Agreement attached as Exhibit A hereto and the
Non-Compete Agreement attached as Exhibit B hereto) or (y) interfere with the
Executive’s duties and responsibilities to the Company. For this purpose, the
“Chairman of the Board” shall mean the Board’s lead independent director, if
any, or the Chair of the Board if he or she is an independent director.

 

(b)          Compensation.

 

(i)            Base Salary. During the Employment Period, the Executive shall
receive an annual base salary equal to $850,000 (the “Annual Base Salary”),
payable in accordance with the Company’s standard payroll policies. During the
Employment Period, the Annual Base Salary shall be reviewed in the first quarter
of the 2021 calendar year and thereafter at least annually. Any increase in the
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. The Annual Base Salary shall not be reduced
after any such increase and, except as otherwise specified herein, the term the
Annual Base Salary as utilized in this Agreement shall refer to the Annual Base
Salary as so increased.

 

(ii)           Annual Bonus. In addition to Annual Base Salary, for each
calendar year ending during the Employment Period, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) to be based upon
Company performance and other criteria for each such calendar year as may be
determined by the Compensation Committee of the Board (the “Compensation
Committee”). The Executive’s target Annual Bonus opportunity for the period
beginning on the Effective Date through December 2019 and for each calendar year
that ends during the Employment Period thereafter shall equal 125% of the Annual
Base Salary in effect as of the end of such calendar year (the “Target Annual
Bonus Opportunity”). The amount of the Annual Bonus actually paid shall depend
on the extent to which the performance goals, set annually by the Compensation
Committee, are achieved or exceeded, subject to a cap of 200% of the Target
Annual Bonus Opportunity (unless otherwise determined by the Compensation
Committee in its discretion), and shall be subject to other such terms as
determined by the Compensation Committee in its discretion. The Annual Bonus
shall be paid in cash no later than March 15 of the calendar year following the
calendar year in which such Annual Bonus is earned; provided, that, the
Executive must be employed by the Company on the date of payment to be entitled
to receive an Annual Bonus.

 



2

 

 

(iii)          Incentive Plans; Equity-Based Incentive Awards. During the
Employment Period, the Executive shall be entitled to participate in all
incentive plans, practices, policies and programs of the Company (including, but
not limited to, the Company’s 2018 Stock Incentive Plan (the “2018 Stock
Incentive Plan”) or any successor incentive plan adopted by the Company) to the
same extent as is applicable generally to other executive officers of the
Company. In addition, (i) as soon as practicable following the Effective Date,
subject to approval by the Compensation Committee, the Executive shall be
granted options to purchase shares of common stock of the Company (“Options”)
(x) with a grant date fair value of approximately $2,000,000, and (y) an
exercise price that is equal to 110% of the fair market value of one share of
the common stock of the Company as of the date of grant (the “Sign-On Equity
Grant”), and (ii) in February 2020, subject to approval by the Compensation
Committee, the Executive shall be granted an additional equity-based incentive
award (the “Additional Equity Grant”) with a grant date fair value of
approximately $4,000,000, to be determined and awarded on the same terms and
conditions (including the form and mix of award types) as those equity awards to
be granted to other executive officers (unless otherwise determined by the
Compensation Committee) of the Company in February 2020, in each case, which
terms and conditions will be determined by the Compensation Committee. The
Sign-On Equity Grant and the Additional Equity Grant will be granted under the
2018 Stock Incentive Plan, and will be subject to the terms thereof, as well as
of separate award agreements to be provided to the Executive under separate
cover.

 

(iv)         Welfare Benefit, Savings and Retirement Plans. During the
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit, savings and retirement plans, practices, policies and programs
provided by the Company to the extent applicable generally to other executive
officers of the Company, as may be in effect from time to time.

 

(v)          Reimbursement of Business Expenses. During the Employment Period,
the Executive shall be entitled to receive reimbursement for all reasonable
expenses incurred by the Executive in accordance with the policies, practices
and procedures of the Company in effect from time to time. Any reimbursements
made under this Agreement shall made or provided in accordance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) to the extent that
such reimbursements are subject to Section 409A, including, as applicable, to
the following conditions: (i) the amount of expenses eligible for reimbursement
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive, (ii) the reimbursement of any expense shall be made
no later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date), and (iii) the right
to reimbursement of an expense shall not be subject to set off, liquidation or
exchange for another benefit.

 

(vi)         PTO. During the Employment Period, the Executive shall be entitled
to 26 days’ paid time off (“PTO”) per calendar year in accordance with the
plans, policies, programs and practices of the Company in effect from time to
time.

 



3

 

 

3.            Termination of Employment.

 

(a)          Death or Disability. The Executive’s employment hereunder shall
terminate automatically upon the Executive’s death during the Employment Period.
If the Company determines in good faith that a Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide to the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the
thirtieth (30th) day after receipt of such notice by the Executive (the
“Disability Termination Date”); provided, that within the thirty (30) days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative.

 

(b)          Cause. Subject to Section 3(d), the Company may terminate the
Executive’s employment during the Employment Period for Cause or without Cause.
For purposes of this Agreement, “Cause” shall mean any of the following:

 

(i)            the Executive’s having engaged in willful misconduct or gross
negligence in the performance of any of his duties to the Company, which, if
capable of being cured, is not cured to the reasonable satisfaction of the Board
within thirty (30) days after the Executive receives from the Board written
notice of such willful misconduct or gross negligence;

 

(ii)           the Executive’s willful failure or refusal to perform reasonably
assigned directives of the Board or to cooperate with an internal investigation
being conducted by or at the direction of the Board which, if capable of being
cured, is not cured to the reasonable satisfaction of the Board within thirty
(30) days after the Executive receives from the Board written notice of such
failure or refusal;

 

(iii)          any indictment of the Executive for, any conviction of the
Executive of, or plea of guilty or nolo contendere by the Executive to, (x) any
felony or (y) any crime (whether or not a felony) involving fraud, theft, breach
of trust or similar acts, in any case, whether under the laws of the United
States or any state thereof or any foreign law to which the Executive may be
subject;

 

(iv)          the Executive’s willful or continued failure to comply with any
written rules, regulations, policies or procedures of the Company which, if not
complied with, would reasonably be expected to have a material adverse effect on
the business, financial condition or reputation of the Company, as determined by
the Company in its reasonable discretion, which in the case of a failure that is
capable of being cured, is not cured to the reasonable satisfaction of the Board
within thirty (30) days after the Executive receives from the Company written
notice of such failure; or

 

(v)           the Executive’s abuse of alcohol or another controlled substance
that would reasonably be expected to result in a material adverse effect on the
business, financial condition or reputation of the Company, as determined by the
Company in its reasonable discretion.

 



4

 

 

(c)          Good Reason. Subject to Section 3(d), the Executive’s employment
may be terminated by the Executive during the Change of Control Period (as
defined below) with Good Reason, or any time during the Employment Period
(whether or not during the Change of Control Period) without Good Reason. For
purposes of this Agreement, “Good Reason” shall mean one or more of the
following conditions arising without the consent of the Executive during the
Change of Control Period:

 

(i)            A material diminution in the Executive’s Annual Base Salary or
Annual Bonus opportunity;

 

(ii)           A material diminution in the Executive’s authority, duties, or
responsibilities; provided that, for the avoidance of doubt, if at any time, (x)
the Executive ceases to be the President and Chief Executive Officer of the
Company, the entity surviving any Business Combination (as defined below) (if
not the Company), or the Person that ultimately controls the Company or such
surviving entity, or (y) if the Executive is required to report to a corporate
officer or employee instead of reporting directly to the Board of Directors of
the Company, then, in each case, a material diminution of the Executive’s
authority, duties, or responsibilities shall be deemed to have occurred;

 

(iii)          A material diminution in the budget over which the Executive
retains authority;

 

(iv)         A material change in the geographic location at which the Executive
must perform services; or

 

(v)          Any other action or inaction that constitutes a material breach by
the Company of the agreement under which the Executive provides services.

 

(d)          Notice of Termination.

 

(i)           The Company may terminate the Executive’s employment hereunder
other than for Cause, or due to Disability during the Employment Period at any
time upon not less than thirty (30) days’ written notice, and the Executive may
terminate his employment hereunder for any reason during the Employment Period
at any time upon not less than sixty (60) days’ written notice. The Company may
terminate the Executive’s employment hereunder for Cause at any time. Any
termination by the Company (either for Cause or other than for Cause), or by the
Executive for any reason (including for Good Reason), shall be effected by
Notice of Termination being provided to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause, as applicable, shall not waive
any right of the Executive or the Company, respectively, hereunder or preclude
the Executive or the Company, respectively, from asserting such fact or
circumstances in enforcing the Executive’s or the Company’s rights hereunder.

 



5

 

 

(ii)           Prior to any termination for Cause becoming effective, the
Executive shall be entitled to a hearing before the Board at which he may, at
his election, be represented by counsel and at which he shall have a reasonable
opportunity to be heard. Such hearing shall be held on not less than fifteen
(15) days’ prior written notice to the Executive stating the Board’s intention
to terminate the Executive for Cause and stating in detail the particular
event(s) or circumstance(s) which the Board believes constitute(s) Cause for
termination.

 

(iii)          Any Notice of Termination for Good Reason must be given to the
Company within sixty (60) days of the initial existence of one or more
conditions described in Section 3(c)(i) through (v) which the Executive believes
constitute(s) Good Reason. In the event that the Executive provides the Company
with a Notice of Termination for Good Reason, the Company shall be entitled to a
period of thirty (30) days during which it may remedy the condition(s) described
in Section 3(c)(i) through (v) giving rise to the alleged Good Reason. Failing
such remedy, a termination of employment by the Executive for Good Reason shall
be effective on the day following the expiration of such thirty (30) day period.
It is intended that termination of employment by an Executive due to one or more
of the conditions described in Section 3(c)(i) through (v), pursuant to notice
given in accordance with this Section 3(d)(iii), shall be treated as an
involuntary separation from service pursuant to the good reason safe harbor set
forth in Treasury Regulation Section 1.409A-1(n)(2)(ii).

 

(e)           Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of the
Executive’s receipt of the Notice of Termination or any later date specified by
the Company, as the case may be; provided, that this date may be delayed in
order to ensure the Company’s compliance with Section 3(d)(ii); (ii) if the
Executive’s employment terminated by the Executive for Good Reason, subject to
the Executive’s compliance with Section 3(d)(iii) and the Company’s failure to
cure as set forth in Section 3(d)(iii), the date of the expiration of the cure
period; (iii) if the Executive’s employment is terminated by the Executive other
than for Good Reason, the sixtieth (60th) day following the Company’s receipt of
the Executive’s Notice of Termination, or any earlier or later date as shall be
agreed by the Company; (iv) if the Executive’s employment is terminated by the
Company other than for Cause or by reason of Disability or death, the thirtieth
(30th) day following the Executive’s receipt of the Notice of Termination or any
later date specified by the Company; and (v) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Termination Date, as the
case may be. Whether a Participant has had a termination of employment shall be
determined by the Company on the basis of all relevant facts and circumstances
with reference to Treasury Regulations Section 1.409A-1(h) regarding a
“separation from service” and the default provisions set forth in Treasury
Regulation Section 1.409A-1(h)(1)(ii).

 



6

 

 

4.            Obligations of the Company Upon Termination.

 

(a)          Other Than for Cause. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause (other than a
termination upon a Change of Control or during the Change of Control Period
(each, as defined below), in each case, which shall be subject to Section 5(c)
below):

 

(i)            the Company shall pay to the Executive in a lump sum in cash the
following amounts: the sum of (1) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (2) any unused PTO paid
out at the per-business-day Annual Base Salary rate, (3) any additional vested
benefits in accordance with the applicable terms of applicable Company
arrangements, and (4) any unreimbursed expenses in accordance with Section
2(b)(v), the sum of the amounts described in clauses (1), (2), (3) and (4) shall
be hereinafter referred to as the “Accrued Obligations”); and

 

(ii)           subject, in each case, to Sections 11 and 12 hereof and the
Executive’s continued compliance with the covenants and obligations set forth in
the Invention and Non-Disclosure Agreement attached hereto as Exhibit A, and the
Non-Compete Agreement attached hereto as Exhibit B, the Company shall provide
the Executive with:

 

A.            payment equal to the product of (x) two, multiplied by (y) the
Executive’s Annual Base Salary, payable ratably over the twenty-four (24) month
period following the Date of Termination (the “Severance Period”);

 

B.            subject to the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), a lump sum cash payment in an amount equal to the employer
portion of the costs of continued health benefits for the Executive and his
covered dependents (based on the level of coverage in effect as of the Date of
Termination) (the “Health Benefits Payment”) for the twenty-four (24) month
period following the Date of Termination; provided, however, that if the
Company’s provision of the Health Benefits Payment to the Executive under this
Section 4(a)(i)(B) would violate the nondiscrimination rules applicable to
health plans or self-insured plans under Section 105(h) of the Code, or result
in the imposition of penalties under the Patient Protection and Affordable Care
Act of 2010 and the related regulations and guidance promulgated thereunder (the
“PPACA”), the parties agree to reform this Section 4(a)(i)(B) in a manner as is
necessary to comply with the PPACA and the Code; provided, further, that nothing
herein provided shall be construed to extend the period of time over which COBRA
continuation coverage otherwise may be provided to you and/or your dependents in
accordance with applicable law; and

 

C.            for purposes of any equity incentive awards granted to the
Executive that remain outstanding on the Date of Termination, and
notwithstanding anything to the contrary in the applicable award agreement, the
2018 Stock Incentive Plan (or any predecessor or successor equity compensation
plan), or elsewhere, such equity incentive awards that would otherwise be
scheduled to vest during the Severance Period shall continue to vest during such
period in accordance with the vesting schedule in effect prior to the Date of
Termination. In addition (i) any Options that were vested immediately prior to
the Date of Termination shall be exercisable for (x) ninety (90) days following
the Date of Termination, or (y) twenty-four (24) months following the date of
termination if the Executive is “Retirement”-eligible (as defined in the
applicable award agreement governing the Options) as of the Date of Termination,
and (ii) any Options that vest during the Severance Period pursuant to the
foregoing sentence shall be exercisable for ninety (90) days following the
conclusion of the Severance Period.

 

7

 



 

(b)          Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within thirty (30)
days of the Date of Termination.

 

(c)          Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations to the Executive in a lump sum in cash within thirty (30)
days of the Date of Termination.

 

(d)          Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive the Accrued Obligations. If the
Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason during the Change of Control Period,
this Agreement shall terminate without further obligations to the Executive,
other than the obligation to pay to the Executive the Accrued Obligations. In
such cases, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within thirty (30) days of the Date of Termination.

 

(e)          Time of Payment. Amounts payable under this Section 4 following an
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid in the payroll period next following the payroll
period in which termination of employment occurs except as otherwise provided in
Sections 11 or 12.

 

5.            Change of Control.

 

(a)          Change of Control Defined. For the purpose of this Agreement, a
“Change of Control” shall mean:

 

(i)           The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (a) any acquisition
directly from the Company, (b) any acquisition by the Company, (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (d)
any acquisition by any corporation pursuant to a transaction which satisfies the
criteria set forth in clauses (x), (y) and (z) of subsection (iii) of this
Section 5(a); or

 



8

 

 

(ii)          A change in the composition of the Board, as a result of which
fewer than one-half of the incumbent directors are directors who either (x) had
been directors of the Company 24 months prior to such change or (y) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the directors who had been directors of the Company 24
months prior to such change and who were still in office at the time of the
election or nomination; or

 

(iii)         Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (x) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
a majority of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which as used in this Section 5(a)(iii) shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (y) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation and (z) at least half of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Company’s Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)         Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, for any payments or benefits hereunder that are
subject to Section 409A of the Code, the foregoing event must constitute a
“change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i).

 

(b)          Treatment of Equity Upon a Change of Control. Notwithstanding
anything to the contrary in the applicable award agreement, the 2018 Stock
Incentive Plan (or any predecessor or successor equity compensation plan), or
elsewhere, immediately prior to the consummation of a Change of Control, each
then outstanding unvested equity-based incentive award in the Company held by
the Executive shall become immediately vested (and fully exercisable, as
applicable) with respect to twenty-five percent (25%) of the number of shares of
common stock of the Company covered by such equity-based incentive award
(rounded down to the nearest whole share).

 



9

 

 

(c)          Obligations of the Company Upon Termination for Good Reason or
Other Than for Cause During the Change of Control Period. If the Company shall
terminate the Executive’s employment other than for Cause or the Executive shall
terminate his employment for Good Reason, in each case either upon a Change of
Control or within twenty-four (24) months following a Change of Control (the
“Change of Control Period”):

 

(i)            the Company shall pay to the Executive the Accrued Obligations in
a lump sum; and

 

(ii)           subject, in each case, to Sections 11 and 12 hereof, the Company
shall provide the Executive with a lump sum payment in cash consisting of:

 

A.           the amount equal to the product of (x) three, multiplied by (y) the
sum of (i) the Annual Base Salary, plus (ii) the Average Annual Bonus. The
“Average Annual Bonus” shall be equal to the average of the Annual Bonus paid
(or payable) to the Executive for the three (3) prior full calendar years (or,
if fewer, the number of full calendar years the Executive was employed by the
Company prior to the Date of Termination); provided that if the Executive was
not eligible to receive an Annual Bonus for at least one (1) full calendar year
during the Employment Term, the Average Annual Bonus shall be the Executive’s
Target Annual Bonus for the year in which termination of employment occurs;

 

B.            the Health Benefits Payment, to cover the employer portion of the
costs for the thirty-six (36) month period following the Date of Termination;
provided, however, that if the Company’s provision of the Health Benefits
Payment to the Executive under this Section 5(c)(ii)(B) would violate the
nondiscrimination rules applicable to health plans or self-insured plans under
Section 105(h) of the Code, or result in the imposition of penalties under the
PPACA, the parties agree to reform this Section 5(c)(ii)(B) in a manner as is
necessary to comply with the PPACA and the Code; provided, further, that nothing
herein provided shall be construed to extend the period of time over which COBRA
continuation coverage otherwise may be provided to you and/or your dependents in
accordance with applicable law;

 

C.            notwithstanding anything to the contrary in the applicable award
agreement, the 2018 Stock Incentive Plan (or any predecessor or successor equity
compensation plan), or elsewhere, the immediate vesting (and full
exercisability, as applicable) of all then-outstanding unvested equity-based
incentive awards in the Company held by the Executive; and

 

D.            the Company shall timely reimburse the Executive up to $12,500
each year (an aggregate of $25,000) for expenses incurred in connection with
outplacement services and relocation costs incurred in connection with obtaining
new employment outside the State of Maine until the earlier of (i) twenty-four
(24) months following termination of the Executive’s employment; or (ii) the
date the Executive secures full time employment.

 

(d)          Time of Payment. Amounts payable under Section 5(c) following an
Executive’s termination of employment will be paid in the payroll period next
following the payroll period in which termination of employment occurs except as
otherwise provided in Sections 11 or 12.

 



10

 

 

6.            Resignation of all Positions. Upon and following the termination
of the Executive’s employment with the Company for any reason, if at any time
the Board determines in its sole discretion to request that the Executive step
down from the his role as a director of the Company and no longer serve in such
capacity, the Executive shall promptly tender such resignation as a director of
the Company, and if the Executive fails to tender such resignation on a timely
basis, the Executive shall be deemed to have resigned, as of the Termination
Date. In addition, upon the termination of the Executive’s employment with the
Company for any reason and except as expressly set forth above, the Executive
shall resign, as of the Termination Date, from all positions the Executive then
holds as an officer, director, employee and member of the boards of directors
(and any committee thereof) of the Company and its subsidiaries and affiliates.
The Executive shall be required to execute such writings as are required, in the
sole discretion of the Company, to effectuate the foregoing.

 

7.            Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section
12(f), shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

8.            Full Settlement. In the event of the termination of the
Executive’s employment upon a Change of Control or during the Change of Control
Period (other than a termination by the Company for Cause), the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive (under this Agreement or otherwise) or
others. Regardless of the reason for or timing of the Executive’s termination of
employment (whether prior to or upon a Change of Control or during or following
the Change of Control Period), the Executive shall in no event be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as otherwise provided in this agreement, such amounts shall not be
reduced whether or not the Executive obtains other employment.

 



11

 

 

9.            Confidential Information; Restrictive Covenants.

 

(a)          The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. The Executive agrees that any breach of the terms of this
Section 9 or the Invention and Non-Disclosure Agreement attached hereto as
Exhibit A, and the Non-Compete Agreement attached hereto as Exhibit B would
result in irreparable injury and damage to the Company for which the Company
would have no adequate remedy at law. The Executive therefore also agrees that
in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all Persons acting for and/or with the Executive, without having to prove
damages, in addition to any other remedies to which the Company may be entitled
at law or in equity, including, without limitation, the obligation of the
Executive to return any portion of the severance payments and benefits set forth
in Sections 4(a)(ii) or 5(c)(ii), as applicable, paid by the Company to the
Executive. The terms of this Section 9(a) shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 9 and the Invention and Non-Disclosure
Agreement attached hereto as Exhibit A, and the Non-Compete Agreement attached
hereto as Exhibit B are, in each case, reasonable and necessary to protect the
businesses of the Company and its affiliated companies because of the
Executive’s access to confidential information and the Executive’s material
participation in the operation of such businesses.

 

(b)          Simultaneously with the execution of this Agreement, the Executive
shall execute the Invention and Non-Disclosure Agreement attached hereto as
Exhibit A, and the Non-Compete Agreement attached hereto as Exhibit B, which
shall be deemed to be incorporated by reference into this Agreement, and
effective as of the Effective Date.

 

(c)           From and after the Effective Date, including at all times
following the Date of Termination, (i) the Executive agrees not to make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Company, any of its affiliated companies, or their
respective employees, officers, directors or stockholders, and (ii) the Company
shall direct its officers, directors, and other authorized representatives not
to make any statement that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Executive.

 

10.          Successors.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.

 



12

 

 

11.          Section 409A Compliance.

 

(a)           It is intended that each payment or benefit or installment of
payments and benefits under this Agreement shall be treated as a “separate
payment” for purposes of Section 409A of the Code. Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

(b)          If any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Executive is a Specified Employee as
defined in Section 409A(a)(2)(B)(i), no part of such payments shall be paid
before the day that is six (6) months plus one (1) day after the date of
termination, or, if earlier, the Executive’s death (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to the Executive
during the period between the date of termination and the New Payment Date shall
be paid to the Executive in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.

 

(c)          For purposes of this Agreement, a “Specified Employee” shall mean
an employee of the Company who satisfies the requirements for being designated a
“key employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code at any time during a calendar year, in
which case such employee shall be considered a Specified Employee for the
twelve-month period beginning on the first day of the fourth month immediately
following the end of such calendar year. Notwithstanding the foregoing, all
employees who are nonresident aliens during an entire calendar year are excluded
for purposes of determining which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for such calendar year. The term “nonresident alien” as used herein
shall have the meaning set forth in Regulations Section 1.409A-1(j). In the
event of any corporate spinoff or merger, the determination of which employees
meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

(d)          The terms of this Agreement are intended to comply with or be
exempt from Section 409A of the Code and the guidance issued thereunder and
shall be interpreted consistently therewith. The parties acknowledge and agree
that the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A are intended to comply with
Section 409A. If, however, any such benefit or payment is deemed to not comply
with Section 409A, the Company and the Executive agree to renegotiate in good
faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereunder) so that either (i) Section
409A will not apply or (ii) compliance with Section 409A will be achieved;
provided, however, that any resulting renegotiated terms shall provide to the
Executive the after-tax economic equivalent of what otherwise has been provided
to the Executive pursuant to the terms of this Agreement, and provided further,
that any deferral of payments or other benefits shall be only for such time
period as may be required to comply with Section 409A.

 



13

 

 

12.          Release. As a condition of receipt of the severance payments and
benefits set forth in Sections 4(a)(ii) or 5(c)(ii) of this Agreement, as
applicable, the Executive shall be required to sign a release of claims in
substantially the form attached hereto as Exhibit C (the “Release”) and to abide
by the provisions thereof. The Release contains a release and waiver of any
claims the Executive or his or her representatives may have against the Company,
any of its affiliated companies, and any of their respective officers,
directors, affiliates and/or representatives, and shall release those entities
and persons from any liability for such claims including, but not limited to,
all employment discrimination claims. Payments and benefits under this Agreement
will be paid on the sixtieth (60th) day following the Executive’s termination of
employment provided the Executive has executed and submitted the Release and the
statutory period during which the Executive is entitled to revoke the Release
has expired on or before that sixtieth (60th) day. If the Executive fails to so
execute or revokes the Release, the Executive will not be entitled to receive
any of the severance payments or benefits, the receipt of which is made
contingent upon such execution and non-revocation, as set forth in Sections
4(a)(ii) and 5(c)(ii) hereof, as applicable.

 

13.          Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Maine, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b)          All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by registered or
certified mail, return receipt requested, postage prepaid, or by e-mail, read
receipt requested, addressed as follows:

 



14

 

 

If to the Executive:

 

at the address and e-mail address on file in the Company’s records

 

If to the Company:

IDEXX Laboratories, Inc.

One Idexx Drive

Westbrook, ME 04092

Attention: Corporate Vice President and Chief Human Resources Officer

E-mail: Gio-Twigge@idexx.com

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)          The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

(f)           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at-will” and
the Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company by written notice to the other, at any time, in which
case the Executive shall have no further rights or obligations under this
Agreement (other than those set forth in Section 4 and Section 5(c), as
applicable). From and after the Effective Date this Agreement shall supersede
any other agreement between the parties with respect to the subject matter
hereof, including, but not limited to, that certain Amended and Restated
Executive Employment Agreement by and between the Company and the Executive,
dated as of May 26, 2013 and that certain Executive Employment Agreement by and
between the Company and the Executive dated as of February 13, 2012 (and the
Invention and Non-Disclosure Agreement and Non-Compete Agreement attached
thereto, respectively) and supersedes all prior communications, agreements and
understandings, written or oral, with the Company or any of its affiliates or
predecessors with respect to the terms and conditions of the Executive’s
employment.

 



15

 

 

(g)          The Executive agrees that jurisdiction and venue for any action
arising from or relating to this Agreement or the relationship between the
parties, including but not limited to matters concerning validity, construction,
performance, or enforcement, shall be exclusively in the federal and state
courts of the State of Maine located in Cumberland County (collectively, the
“Selected Courts”) (provided, that a final judgment in any such action shall be
conclusive and enforced in other jurisdictions) and further agree that service
of process may be made in any manner permitted by law. The Executive irrevocably
waives and agrees not to assert (i) any objection which it may ever have to the
laying of venue of any action or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Selected Courts, and (ii) any claim that
any such action brought in any such court has been brought in an inconvenient
forum. This Section 13(g) is intended to fix the location of potential
litigation between the parties and does not create any causes of action or waive
any defenses or immunities to suit, or obviate the rights of the parties to
agree to arbitration with respect to any conflicts related to this Agreement or
the Executive’s employment hereunder. EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY
JURY, TO THE EXTENT LAWFUL, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

(h)          Whenever possible, each provision or portion of any provision of
this Agreement, including those contained in the Invention and Non-Disclosure
Agreement attached hereto as Exhibit A, and the Non-Compete Agreement attached
hereto as Exhibit B, will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, should a court or arbitrator determine that any
provision or portion of any provision of this Agreement, including those
contained in the Invention and Non-Disclosure Agreement attached hereto as
Exhibit A, and the Non-Compete Agreement attached hereto as Exhibit B, is not
reasonable or valid, either in period of time, geographical area, or otherwise,
the parties hereto agree that such provision should be interpreted and enforced
to the maximum extent which such court or arbitrator deems reasonable or valid.

 

(i)           This Agreement may be executed by .pdf or facsimile signatures in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 



16

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

  EXECUTIVE:          

/s/ Jonathan (Jay) Mazelsky

  Jonathan (Jay) Mazelsky           COMPANY:   IDEXX Laboratories, Inc.        
  By: /s/ Giovani Twigge   Name: Giovani Twigge   Title: Corporate Vice
President and Chief Human Resources Officer

 



17

 

 

Exhibit A

 

[tm19207851_ex10-3img01.jpg] Invention and Non-Disclosure Agreement

 

I, Jonathan (Jay) Mazelsky, hereby agree as follows:

 

1. Inventions and Patents

 

(a)I will promptly and fully disclose to IDEXX Laboratories, Inc. (together with
its subsidiaries and affiliates, the “Company”) any and all inventions,
discoveries, trade secrets and improvements, whether or not patentable or
whether or not they are made, conceived or reduced to practice during working
hours or using the Company’s data or facilities, which I have developed, made,
conceived or reduced to practice, or may develop, make, conceive or reduce to
practice, during my employment by the Company, either solely or jointly with
others (collectively, “Developments”). All such Developments are and shall be
the sole property of the Company, and I hereby assign to the Company, without
further compensation, all my right, title and interest in and to such
Developments and any and all related patents, patent applications, copyrights,
copyright applications, trademarks and trade names in the United States and
elsewhere.    

(b)I will keep and maintain adequate and current written records of all
Developments (in the form of notes, sketches, drawings, and as may be specified
by the Company), which records shall be available to and remain the sole
property of the Company at all times.    

(c)I will assist the Company in obtaining and enforcing patent, copyright and
other forms of legal protection for the Developments in any country. Upon
request, I will sign all applications, assignments, instruments, and papers and
perform all acts necessary or desired by the Company and to enable the Company,
its successors, assigns and nominees, to secure and enjoy the full exclusive
benefits and advantages thereof.    

(d)I understand that my obligations under this section will continue after the
termination of my employment with the Company and that during my employment I
will perform such obligations without further compensation, except for
reimbursement of expenses incurred at the request of the Company. I further
understand that if the Company does not employ me as an employee at the time I
am requested to perform any obligations under the section, I shall receive for
such performance a reasonable per diem fee, as well as reimbursement of any
expenses incurred at the request of the Company.

 

2. Proprietary Information

 

(a)I recognize that my relationship with the Company has been and is, and will
continue to be, one of high trust and confidence by reason of my access to and
contact with the trade secrets and confidential and propriety information of the
Company and its employment applicants, employees, customers and contractors. I
will not at any time, either during my employment with the Company or
thereafter, disclose to others, or use for my own benefit or the benefit of
others, any of the Developments or any confidential, proprietary or secret
information owned, possessed or used by the Company or its employment
applicants, employees, customers or contractors (collectively, “Proprietary
Information”). I understand that notwithstanding the foregoing, nothing in this
Invention and Non-Disclosure Agreement prohibits me from reporting to any
governmental official or an attorney information concerning a possible violation
of law, and that I may disclose trade secret information to a government
official or to an attorney and use it in certain court proceedings without fear
of prosecution or liability provided I do so consistent with 18 U.S.C. 1833, as
amended.    

(b)By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, data, know-how, marketing plans, forecasts,
unpublished financial statements, budgets, licenses, prices, costs and employee,
customer and supplier lists, and all employment applicant, employee or customer
personal information.    

(c)My undertakings and obligations under this Section 2 will not apply, however,
to any Proprietary Information which: (a) is or becomes generally known to the
public through no action on my part, (b) is generally disclosed to third parties
by the Company without restriction on such third parties, or (c) is required to
be disclosed by me within the scope of my duties to the Company.

 



18

 

 

 (d)Upon termination of my employment with the Company or at any other time upon
request, I will promptly deliver to the Company all notes, memoranda, notebooks,
drawings, records, reports, files and other documents (and all copies or
reproductions of such materials) in my possession or under my control, whether
prepared by me or others, which contain Proprietary Information. I acknowledge
that this material is the sole property of the Company.



 

3. Absence of Restrictions Upon Disclosure and Competition

 

(a)I hereby represent that, except as I have disclosed in writing to the
Company, I am not bound by the terms of any agreement with any previous employer
or other party to refrain from using or disclosing trade secret or confidential
or proprietary information in the course of my employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.    

(b)I further represent that my performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep in confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company, and I have not
and will not disclose to the Company or induce the Company to use any
confidential and proprietary information or material belonging to any previous
employer or others.

 

4. Other Obligations

 

I acknowledge that the Company from time to time may have agreements with other
persons or with the United States Government, or agencies thereof, which impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. I agree to be bound by all such obligations and restrictions, which
are made known to me, and to take all action necessary to discharge the
obligations of the Company under such agreements.

 

Miscellaneous

 

(a)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(b)This Agreement supersedes all prior agreements, written or oral, between me
and the Company relating to the subject matter of this Agreement. This Agreement
may not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by me and the Company. I agree that any change or
changes in my duties, salary or compensation after the signing of this Agreement
shall not affect the validity or scope of this Agreement.

 

(c)This Agreement will be binding upon my heirs, executors and administrators
and will inure to the benefit of the Company and its successors and assigns.

 

(d)No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e)I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

 

(f)This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the State of Maine.

 







19

 

 

I have read all of the provisions of the IDEXX Invention and Non-Disclosure
Agreement and I understand, and agree to, each of such provisions.

 

Signature of Employee:       Printed Name of Employee:       Date Signed by
Employee:      



© 2016 IDEXX Laboratories, Inc. All rights reserved.  

 



20

 

 

Exhibit B

 

[tm19207851_ex10-3img02.jpg] 

 

Non-Compete Agreement

 

I, Jonathan (Jay) Mazelsky, hereby agree as follows:

 

1. Non-Compete

 

While I continue to be employed by or providing services as a consultant to or
director of the Company and for a period of two (2) years after the Date of
Termination (as defined in my Second Amended and Restated Executive Employment
Agreement with IDEXX Laboratories, Inc., dated as of the date hereof (the
“Employment Agreement”)), I will not directly or indirectly:

 

(a)   Engage (whether for compensation or without compensation) as an individual
proprietor, independent contractor, consultant, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (otherwise than as the holder of not more than one percent (1%) of
the total outstanding stock of a publicly held company), in any business
enterprise which competes with the Company in any business area in which the
Company is engaged including, but not limited to, the animal and agricultural
diagnostic field and the food and environmental testing field; or

 

(b)  Recruit or otherwise solicit or induce any employee of the Company to
terminate their employment with, or otherwise cease their relationships with,
the Company; or

 

(c)   Directly or indirectly induce or solicit (or assist any Person (as defined
below) to induce or solicit) any customer, vendor, supplier, or client of the
Company to terminate its relationship or otherwise cease doing business in whole
or in part with the Company, or directly or indirectly interfere with (or assist
any Person to interfere with) any material relationship between the Company and
any of its customers, vendors, suppliers, or clients so as to cause harm to the
Company or any of its affiliated companies.

 

As used herein, “Person” shall mean any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

2. Interpretation

 

I consider the restrictions against competition set forth in Section 1 to be
reasonable for the purposes of protecting the business of the Company. However,
if any such restriction is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, I agree that it shall
be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

 

3. Miscellaneous

 

(a)  The invalidity or unenforceability of any provision of this agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(b)  This Agreement will be binding upon my heirs, executors and administrators
and will inure to the benefit of the Company and its successors and assigns.

 

(c)  No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(d)  I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

 

(e)  This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the State of Maine.

 



21

 

 

I have read all of the provisions of this IDEXX Non-Compete Agreement and I
understand, and agree to, each of such provisions.

 

Signature of Employee:       Printed Name of Employee:       Date signed by
Employee:  

 



22

 

 

Exhibit C

 

You should consult with an attorney before signing this release of claims.

 

RELEASE

 

Capitalized terms used in this release and defined in the Employment Agreement
(defined below) shall have the meanings given to such terms under the Employment
Agreement.

 

1.            In consideration of the payments and benefits to be made under the
Second Amended and Restated Executive Employment Agreement, dated as of October
23, 2019 (the “Employment Agreement”), by and between Jonathan (Jay) Mazelsky
(the “Employee” or “you”) and IDEXX Laboratories, Inc. (the “Company”), its
subsidiaries and affiliates (hereinafter collectively referred to as “IDEXX”),
the sufficiency of which you acknowledge, by signing this general release of
claims (the “Release”), you and your heirs and assigns hereby fully, forever,
irrevocably and unconditionally release and discharge IDEXX Laboratories, Inc.,
its subsidiaries and affiliates, and all of their respective former and current
officers, directors, owners, stockholders, affiliates, agents, employees, and
attorneys (collectively the “Released Parties”) from, and waive, any and all
claims, charges, or actions of any kind which you have ever had or now have
through the Release Effective Date (as defined in Paragraph 4.h below), whether
known or unknown, against any or all of the Released Parties, arising out of or
relating to your employment or termination from employment, including but not
limited to claims under the Employment Agreement, claims under any severance
plan maintained by IDEXX, claims for discrimination based on race, sex,
disability, national origin, age, religion, color, ancestry, marital or family
status, pregnancy, sexual orientation, and any other legally protected attribute
or status, and including without limitation claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of
1973, the Employee Retirement Income Security Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the National
Labor Relations Act, the Maine Human Rights Act, and all other applicable state
laws, including but not limited to, laws pertaining to wrongful discharge
claims, defamation claims, retaliation claims, unpaid wage claims, or other
statutory or common law or contract claims. You acknowledge that this release
releases the Released Parties in both their corporate and their individual
capacities.

 

Without limiting the above, this Release also constitutes a release of any
claims you may have, as of the Release Effective Date, against the Released
Parties, pursuant to the Age Discrimination in Employment Act, as amended (which
is the federal statute which makes it illegal for an employer to discharge or
otherwise discriminate against an employee because of the employee’s age),
including any possible claims relating to termination of your employment.

 

It is the specific intent and purpose of this Release to release and discharge
any and all claims and causes of action of any kind or nature whatsoever as
aforesaid to the full extent such release is allowed by law, from the beginning
of time until the present day, whether such claims and causes of action are
known or unknown and whether specifically mentioned or not. You acknowledge that
you are aware that statutes exist that render null and void releases and
discharges of claims and causes of actions that are unknown to the releasing or
discharging party at the time of execution of the release and discharge. You
hereby expressly waive, surrender and agree to forego any protection to which
you would otherwise be entitled by virtue of the existence of any such statute
in any jurisdiction, including, but not limited to, the State of Maine.

 

1

 



 

You agree not only to release and discharge the Released Parties from any and
all claims against the Released Parties that you could make on your own behalf,
but also those which may have been or may be made by any other person or
organization on your behalf.

 

You specifically waive any right to become, and promise not to become, a party
to any case or proceeding or a member of any class in a case or proceeding in
which any claim or claims are asserted against the Released Parties involving
any event which has occurred as of the Date of Termination. If you are asserted
to be a member of a class in a case or proceeding against the Released Parties
involving any events occurring prior to or as of the Release Effective Date, you
shall immediately withdraw with prejudice in writing from said class, if
permitted by law to do so. You agree that this Release is, will constitute and
may be pleaded as a bar to any such case or proceeding. You represent that you
have no lawsuits, claims or actions pending in your name, or on behalf of any
other person or entity, against the Released Parties and that you do not intend
to bring any lawsuits, claims or actions on your own behalf or on behalf of any
other person or entity against any Released Party.

 

2.Exceptions to the Release. Notwithstanding the Release set forth above in
Paragraph 1, this Release is not a waiver by you of (1) any right or claim that
may arise after the Release Effective Date, (2) any right or claim to
unemployment compensation, (3) any vested retirement and profit sharing benefits
for which you are eligible in accordance with the terms of the respective
employee benefit plans, (4) your right to indemnification from the Company under
the certificate of incorporation or bylaws of the Company and in accordance with
applicable law, (4) the Accrued Obligations, (5) any rights you may have as a
holder of Company common stock or equity-based incentive awards, or (6) any
rights under to severance payments or benefits, as applicable, under Section
4(a) or 5(c) of the Employment Agreement, as applicable, or that may not be
released by law. This is also not a waiver of any claim you may have for
workers’ compensation benefits although you hereby represent to IDEXX that you
do not know of any such claims and that you do not believe that you have any
workplace injury relating to your employment with IDEXX. Further, nothing in
this Release or the Employment Agreement (and any exhibits thereto) will be
construed to affect the independent right and responsibility of the Equal
Employment Opportunity Commission (“EEOC”) or a state or local fair employment
practices agency acting as an EEOC referral agency to enforce employment
discrimination laws. Signing this Release will not interfere with your right to
file a charge or participate in an investigation or proceeding conducted by the
EEOC or the state or local agency as long as you do not seek or accept any
damages, remedies, or other relief for yourself personally, which you promise
not to do, and any right to which you specifically waive. You understand that
unless a court invalidates this Release, you have no right to recover damages
against the Released Parties for your claims. Notwithstanding anything to the
contrary contained herein, no provision of this Release or the Employment
Agreement (or any exhibits thereto) shall be interpreted so as to impede you (or
any other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the United
States Congress, and any agency Inspector General, or making any other
disclosures under the whistleblower provisions of United States federal law or
regulation. You do not need the prior authorization of IDEXX to make any such
reports or disclosures and you shall not be required to notify IDEXX that such
reports or disclosures have been made.

 



2

 

 

3.            No Admissions. Nothing contained herein shall be construed as an
admission by IDEXX of any liability or unlawful conduct whatsoever. You agree
and understand that the severance payments and benefits provided pursuant to
Section 4(a) or 5(c) as applicable, of the Employment Agreement are provided
solely in consideration of your execution of this Release and your obligations
under the Ancillary Agreements, and that the payments and benefits are
sufficient consideration for the Release.

 

4.            Knowing Consent to Release. By signing below you understand and
agree that:

 

a.You have the option to take a full [twenty-one (21)] days from [●], the date
the Release was provided to you by IDEXX, within which to consider this Release
before executing it. If you sign this Release sooner than [twenty-one (21)] days
from when it was provided to you, you do so with the understanding that you
could have taken the entire [twenty-one (21)]-day period to review this Release.

 

b.You have carefully read and fully understand all of the provisions of this
Release.

 

c.You are, through this Release, releasing the Released Parties from any and all
claims you may have against the Released Parties.

 

d.You knowingly and voluntarily agree to all of the terms set forth in this
Release.

 

e.You knowingly and voluntarily intend to be legally bound by the same.

 

f.You have been advised in writing to consider the terms of this Release and
consult with an attorney of your choice prior to executing this Release.

 

g.You acknowledge that the consideration set forth in the Section 4(a) or 5(c),
as applicable, of the Employment Agreement is above and beyond anything you
might otherwise be entitled to receive.

 

h.You have a full seven (7) days after executing this Release to revoke this
Release by delivering written notice of revocation to the Company’s Chief Human
Resources Officer, and are hereby advised in writing that this Release shall not
become effective or enforceable until the revocation period has expired. If the
Release is not revoked, it shall become effective and irrevocable on the day
next following the day on which the foregoing revocation period has expired (the
“Release Effective Date”). In case of revocation, the obligations of each party
to this Release shall become null and void.

 



3

 

 

5.            Choice of Law. This Release shall be governed by and construed in
accordance with the laws of the State of Maine. You agree and consent to submit
to personal jurisdiction in the State of Maine in any state or federal court of
competent subject matter jurisdiction situated in Cumberland County, Maine. You
further agree that the sole and exclusive venue for any suit arising out of, or
seeking to enforce, the terms of this Release and the Employment Agreement
(including all exhibits thereto) shall be in a state or federal court of
competent subject matter jurisdiction situated in Cumberland County, Maine. In
addition, you waive any right to challenge in another court any judgment entered
by such Cumberland County court or to assert that any action instituted by IDEXX
in any such court is in the improper venue or should be transferred to a more
convenient forum. In addition, you and IDEXX also waive any right you or it may
otherwise have to a trial by jury in any action to enforce the terms of this
Release.

 

6.            Miscellaneous.

 

(j)No delay or omission by IDEXX in exercising any right under this Release
shall operate as a waiver of that or any other right. A waiver or consent given
by IDEXX on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

 

(k)The captions of the sections of this Release are for convenience of reference
only and in no way define, limit or affect the scope or substance of any section
of this Release.

 

(l)In case any provision of this Release shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.

 

(m)Nothing in this Release precludes you from providing truthful testimony when
lawfully subpoenaed or otherwise required to do so by law.

 

(n)By signing this Release, you hereby represent that to the best of your
knowledge you did not commit any act, or fail to commit any act, or do anything
else while employed by IDEXX that was a breach of your duty of loyalty
(including but not limited to taking any property that belongs to IDEXX or its
customers) or that might result in liability to IDEXX.

 

(o)This Release may not be altered, amended or modified except in writing signed
by both IDEXX and you.

 

(p)If any provision of this Release shall be found by a court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, then such
provision shall be construed and/or modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Release, as the case may require, and this Release
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
this Release so that, once modified, this Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

 



4

 

 

7.            Complete Agreement. This Release and the Employment Agreement (and
all exhibits thereto) constitute the complete understanding between you and
IDEXX with respect to your separation from employment, and this Release
supersedes all prior representations, agreements, and understandings, both
written and oral, between you and IDEXX with respect to the subject matters
hereof.

 

8.            Counterparts. This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signatures delivered in
.pdf format shall be deemed effective for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



5

 

 

Please sign and return a complete copy of this Release to the Company’s Chief
Human Resources Officer, indicating your agreement to all of the terms of the
Release. This Release shall expire if not signed by you and returned to the
Company’s Chief Human Resources Officer by no later than the close of business
on [●].

 

IDEXX

 

 

     By:  Date: Title:   

 

You have been advised that at least [twenty-one (21)] calendar days will be
provided for the review of this Release, and to consult with an attorney prior
to the execution of this Release.

 

You represent and agree that you have carefully read and fully understand all of
the provisions of this Release and that you have voluntarily entered into this
Release.

 

Accepted and Agreed To:

 

 

     Jonathan (Jay) Mazelsky  Date:

 





 